        Case 8:18-cv-01499-DOC-JDE Document 28 Filed 12/31/18 Page 1 of 8 Page ID #:384


                    1   CROCKETT & ASSOCIATES
                        Robert D. Crockett (SBN 105628)
                    2   bob@bobcrockettlaw.com
                        Brian D. Walters (SBN 227435)
                    3   waltersb@bobcrockettlaw.com
                        Jackie K. M. Levien (SBN 301239)
                    4   levienj@bobcrockettlaw.com
                        Chase T. Tajima (SBN 304063)
                    5   chase@bobcrockettlaw.com
                        23929 Valencia Boulevard, Suite 303
                    6   Valencia, California 91355
                        Tel: (323) 487-1101
                    7   Fax: (323) 843-9711
                    8   Attorneys for Plaintiffs
                    9
                                               UNITED STATES DISTRICT COURT
                   10
                                              CENTRAL DISTRICT OF CALIFORNIA
                   11
                   12   DOE 1, an individual; DOE 2, an              CASE NO.: 8:18-cv-01499
                   13   individual; DOE 3, an individual; DOE
                        4, an individual; Doe 5, an individual;      RULE 26(f) JOINT REPORT
                   14   and DOE 6, an individual,
                                                                     Date: Jan. 14, 2019
                   15                                                Time: 8:30 a.m.
                                Plaintiffs,                          Judge: David O. Carter
                   16
                   17          v.                                    Complaint Filed: Aug. 23, 2018
                                                                     Trial Date: TBD
                   18
                        SUPERIOR COURT OF
                   19   CALIFORNIA, COUNTY OF
                        ORANGE, a California public entity,
                   20
                   21           Defendant.

                   22
                                    FACTUAL SUMMARY OF THE CASE, CLAIMS AND DEFENSES
                   23
                              The Jehovah’s Witnesses’ supervisory organization, Watchtower Bible and
                   24
                        Tract Society of New York (“Watchtower”), has in its possession documents that
                   25
                        detail childhood sexual abuse allegations and reports from various congregations
                   26
                        throughout the United States. Plaintiffs allege that these documents contain
                   27
                        sensitive information about them or their loved ones that is protected by their
                   28
                        constitutionally guaranteed right to privacy and also contain privileged
CROCKETT &                                                                                   JOINT RULE 26(f) REPORT
ASSOCIATES
L O S A NG E LES
Case 8:18-cv-01499-DOC-JDE Document 28 Filed 12/31/18 Page 2 of 8 Page ID #:385


    1   communications between congregants and Jehovah’s Witnesses elders, the
    2   disclosure of which will have a chilling effect on the practice of their faith.
    3         On May 17, 2018, Defendant Superior Court of California of the County of
    4   Orange, in the childhood sexual abuse lawsuit Roe 1 vs. Defendant Doe 1,
    5   Congregation, et al., Case No. 30-2014-00741722-CU-PO-CJC (the “State
    6   Litigation”), ordered the production of these documents but only allowed for the
    7   redaction of the names of victims and the names of elders. The order did not permit
    8   redactions of personal identifying information of potential victims, certain elders in
    9   the congregations, third-party victims, perpetrators, locations, congregations,
   10   family members, etc. The order did not permit redactions of spiritual
   11   communications contained in the letters but instead requested that Watchtower
   12   submit a privilege log as to each privileged communication. Watchtower has
   13   produced redacted versions of the documents that obscure all identifying
   14   information. However, the plaintiffs in the State Litigation, Rudy Padrol and Jose
   15   Monteagudo, Intervenors in this case, are seeking the documents without such
   16   redactions and are seeking monetary, issue and terminating sanctions against
   17   Watchtower for noncompliance with the order. Intervenors contend that the
   18   documents are relevant to their sex abuse lawsuit against a Jehovah’s Witnesses
   19   congregation and Watchtower.
   20         Plaintiffs, members of various Jehovah’s Witnesses congregations, filed this
   21   Complaint seeking an injunction as well as declaratory relief ordering the
   22   modification of Defendant Superior Court’s May 17, 2018 order such that
   23   Plaintiffs’ privacy rights and religious liberty are protected. Plaintiffs are
   24   concerned that, in the face of punishing monetary, issue and terminating sanctions,
   25   Watchtower will produce the documents at issue in unredacted form, exposing
   26   Plaintiffs deepest secrets and protected information. While there is a protective
   27   order prohibiting extraneous use of the documents, Plaintiffs contend that any
   28   disclosure of such sensitive information is a violation of their constitutional rights.

                                                    2
                                         JOINT RULE 26(f) REPORT
Case 8:18-cv-01499-DOC-JDE Document 28 Filed 12/31/18 Page 3 of 8 Page ID #:386


    1         It is the position of Defendant Superior Court that the District Court does not
    2   have jurisdiction to grant the relief requested by Plaintiffs. Plaintiffs’ Complaint
    3   fails to demonstrate that plaintiffs have Article III standing to proceed with this
    4   action and that Plaintiffs’ claims are not ripe. In addition, Plaintiffs’ Complaint
    5   against the Superior Court is barred by the Eleventh Amendment. To the extent
    6   that Plaintiffs seek an order enjoining the enforcement of the discovery order
    7   issued in the Superior Court case, Defendant asserts that the Younger Abstention
    8   Doctrine and the Anti-Injunction Act prevent this Court from granting that relief.
    9   Further, Defendant Superior Court asserts that this action is barred by judicial
   10   immunity.
   11         Intervenors contend that Watchtower’s refusal to produce the documents at
   12   issue in the State Litigation has been the subject of three prior published appellate
   13   decisions in California: Lopez v. Watchtower Bible and Tract Society of New York,
   14   Inc. (2016) 246 Cal.App.4th 566; Padron v. Watchtower Bible and Tract Society of
   15   New York, Inc. (2017) 16 Cal.App.5th 1246; and JW v. Watchtower Bible and
   16   Tract Society of New York, Inc. (2018) ___ Cal.App.5th ___, 2018 WL 6444039.
   17   The JW decision upheld a $4,016,152.39 default judgment entered against
   18   Watchtower after a terminating sanction was granted. (2018 WL 6444039 * 1.) In
   19   Padron, the appellate court affirmed a monetary discovery sanction against
   20   Watchtower in the amount of $4,000 per day. (16 Cal.App.5th at 1248-1250.)
   21   That sanction was imposed after Watchtower refused to comply with a discovery
   22   order to produce one of the categories of documents at issue in the State Litigation,
   23   with the exact same redactions.
   24         Intervenors further contend that all of the documents Watchtower was
   25   ordered to produce in the State Litigation were also ordered produced in Lopez,
   26   Padron, and /or JW. Watchtower has repeatedly refused to comply with discovery
   27   orders relating to these documents. Although more than seven months have passed
   28   since the discovery order Does 1-6 seek to enjoin, Watchtower has not produced

                                                    3
                                          JOINT RULE 26(f) REPORT
Case 8:18-cv-01499-DOC-JDE Document 28 Filed 12/31/18 Page 4 of 8 Page ID #:387


    1   the documents, or stated any intention of producing the documents, in a manner
    2   that complied with the order in the State Litigation. Watchtower has violated the
    3   discovery order in the State Litigation in precisely the way it did in Padron. Thus,
    4   Does 1-6 have suffered no injury in fact and none is imminent. Since the
    5   documents have not been produced, and will not be produced, this action is not
    6   ripe. Since Watchtower asserted Does 1-6’s actual privacy rights in the Padron
    7   appeal, and a decision was reached and is final, this issue is barred by collateral
    8   estoppel. Because Watchtower will not produce the documents in the manner
    9   ordered in the State Litigation, Does 1-6 will never suffer any injury. Thus, the
   10   only purpose for this action is to relitigate issues already decided against
   11   Watchtower – thrice – in California state courts and prevent the Superior Court of
   12   Orange County from imposing discovery sanctions on Watchtower for its willful
   13   refusal to comply with discovery orders. Intervenors also contend that Does 1-6
   14   cannot establish irreparable harm or a likelihood of success on the merits of their
   15   claims; that the Eleventh Amendment bars this action entirely, that the action is
   16   moot; and that abstention doctrines apply.
   17              SHORT SYNOPSIS OF THE PRINCIPAL ISSUES
   18          The principal issue in this case is whether Defendant Superior Court’s order
   19   requiring the production of these documents will violate Plaintiffs’ right to privacy
   20   and whether Plaintiffs’ religious liberties will be infringed. Plaintiffs contend that
   21   the information contained in the Watchtower documents describes childhood
   22   sexual abuse involving Plaintiffs, their family members and their congregations
   23   and that ordering the disclosure of such sensitive information with identifying
   24   information would violate their privacy. Plaintiffs also contend that the letters
   25   contain confidential spiritual communications, the disclosure of which would have
   26   a chilling effect on the free exercise of their faith. Plaintiffs bring this suit on the
   27   doctrine of Ex Parte Young, 209 U.S. 123, 155-56 (1908) which permits
   28   declarative or injunctive relief against state actors who violate federally protected

                                                     4
                                          JOINT RULE 26(f) REPORT
Case 8:18-cv-01499-DOC-JDE Document 28 Filed 12/31/18 Page 5 of 8 Page ID #:388


    1   constitutional rights, notwithstanding state sovereign immunity and the various
    2   abstention doctrines respecting comity between state and federal courts.
    3         It is the position of Defendant Superior Court that the District Court does not
    4   have jurisdiction to grant the relief requested by Plaintiffs. Plaintiffs’ Complaint
    5   fails to demonstrate that plaintiffs have Article III standing to proceed with this
    6   action and that Plaintiffs’ claims are not ripe. In addition, Plaintiffs’ Complaint
    7   against the Superior Court is barred by the Eleventh Amendment. To the extent
    8   that Plaintiffs seek an order enjoining the enforcement of the discovery order
    9   issued in the Superior Court case, Defendant asserts that the Younger Abstention
   10   Doctrine and the Anti-Injunction Act prevent this Court from granting that relief.
   11   Further, Defendant Superior Court asserts that this action is barred by judicial
   12   immunity.
   13         Intervenors contend that the trial court in the State Litigation has imposed a
   14   detailed protective order prohibiting Intervenors from disclosing the documents
   15   publicly, or even filing the documents in the State Litigation, except under seal.
   16   The state court allowed for the redaction of the names and identifying information
   17   of the victims of child molestation and elders identified in the documents, and
   18   ordered Intervenors to return the documents to Watchtower at the end of the
   19   litigation. All legitimate privacy interests are protected by this order.
   20         Intervenors also content that the California clergy-penitent privilege does not
   21   apply when it is known that the communication will be shared with third parties
   22   not present for the original communication (Roman Catholic Archbishop of Los
   23   Angeles v. Superior Court (2005) 131 Cal.App.4th 417), and the Jehovah’s
   24   Witness processes that resulted in the creation of the subject documents inherently
   25   do not require the type of confidentiality sufficient to invoke the privilege. Thus,
   26   even if all of the defenses identified in the previous section failed, the state court
   27   did nothing to infringe on any constitutional right of Does 1-6.
   28


                                                   5
                                         JOINT RULE 26(f) REPORT
Case 8:18-cv-01499-DOC-JDE Document 28 Filed 12/31/18 Page 6 of 8 Page ID #:389


    1              JOINDER AND AMENDED PLEADINGS
    2         Plaintiffs have filed (or will file) a stipulated to amend the Complaint to join
    3   additional Doe plaintiffs, to conform the Complaint to recent developments in the
    4   State Litigation, to correct factual allegations and to drop claims for damages and
    5   for violations of California state law.
    6              ISSUES TO BE DECIDED BY MOTION
    7         Currently pending are Defendant Superior Court’s motion to dismiss set for
    8   hearing on February 4, 2019 as well as the Intervenor’s motion to dismiss which
    9   has been taken under submission without hearing.
   10         In addition to the aforementioned stipulation to file an amended complaint,
   11   Plaintiffs expect to file a motion for preliminary injunction to set aside and modify
   12   Defendant Superior Court’s order requiring the production of documents that will
   13   harm Plaintiffs’ constitutionally protected privacy rights.
   14         If Plaintiffs’ motion to amend their Complaint is granted, Intervenors
   15   contemplate filing a motion to dismiss that amended complaint. If the Complaint is
   16   not dismissed, Intervenors anticipate filing a motion for summary judgment.
   17   Intervenors contend that Plaintiffs have stated plainly that they will not comply
   18   with Intervenors’ efforts to take discovery and will instead file motions for
   19   protective order. Intervenors therefore contemplate filing motions to compel
   20   responses to discovery requests.
   21              SETTLEMENT DISCUSSIONS AND PROCEDURES
   22         No settlement discussions have occurred. Pursuant to Local Rule 16-15
   23   through -15.9, the parties request a settlement conference before the magistrate
   24   judge assigned to this case. Form ADR-01 is filed concurrently with this report.
   25              DISCOVERY PLAN
   26         At this time, Plaintiffs and Defendant Superior Court do not anticipate
   27   taking discovery, based upon Plaintiffs’ current complaint. Defendant Superior
   28   Court reserves its right to conduct discovery based upon any new claims made in

                                                   6
                                         JOINT RULE 26(f) REPORT
Case 8:18-cv-01499-DOC-JDE Document 28 Filed 12/31/18 Page 7 of 8 Page ID #:390


    1   any amended complaint.
    2          Intervenors’ discovery plan is as follows:
    3          Phase One
    4          Interrogatories to Does 1-6
    5          Requests for production of documents to Does 1-6
    6          Because Does 1-6 are proceeding as Does and have refused to identify their
    7   names to Intervenors, Intervenors must serve discovery to ascertain their names,
    8   and which congregations they attended in order to conduct a second round of
    9   discovery aimed at obtaining relevant documents from Jehovah’s Witness
   10   Congregations, and Jehovah’s Witness supervising organizations, who may have
   11   documents relevant to Does 1-6’s claims of privacy and privilege, and the waiver
   12   of either.
   13          Phase Two
   14          Subpoenas to Watchtower Bible and Tract Society of New York, Inc., and
   15   Christian Congregation of Jehovah’s Witnesses, Inc.;
   16          Subpoenas to Jehovah’s Witness congregations identified in phase one;
   17          Depositions of Does 1-6;
   18          Depositions of Watchtower Legal Department personnel.
   19          Intervenors cannot serve the subpoenas called for in this phase until after
   20   learning the identities of Does 1-7 and the congregations they have attended.
   21                TRIAL
   22          This will be a trial to the Court that will take two-three days. No jury is
   23   required. Plaintiffs are seeking only injunctive and declaratory relief.
   24                PROPOSED CUT OFF DATES AND OTHER ISSUES
   25          Plaintiffs propose the following dates:
   26                 March 4, 2019 - Discovery Cut Off
   27                 May 6, 2019 - Final Motion Cut Off
   28                 June 10, 2019 - Final Pretrial Conference

                                                    7
                                          JOINT RULE 26(f) REPORT
Case 8:18-cv-01499-DOC-JDE Document 28 Filed 12/31/18 Page 8 of 8 Page ID #:391


    1            June 17, 2019 – Trial
    2        Defendant Superior Court and Intervenors propose the following dates:
    3            August 12, 2019 - Discovery cut off
    4            October 7, 2019 - Final motion cut off
    5            November 11, 2019 - Final pretrial conference
    6            November 19, 2019 - Trial
    7
    8   Date: December 31, 2018             Respectfully submitted,

    9                                       CROCKETT & ASSOCIATES
   10
                                            By /s/ Robert D. Crockett
   11                                       Attorneys for Plaintiffs
   12
                                            CUMMINGS, McCLOREY, DAVIS,
   13                                       ACHO & ASSOCIATES P.C.
   14
                                            By /s/ Sarah L. Overton
   15                                       Attorneys for Defendant Superior Court of
   16                                       California, County of Orange

   17                                       THE ZALKIN LAW FIRM, P.C.
   18
                                            By /s/ Devin M. Storey
   19                                       Attorneys for Intervenors
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                               8
                                     JOINT RULE 26(f) REPORT
